PER CURIAM.
We find no error in the trial court’s entry of a directed verdict in favor of appellee on appellants’ affirmative defense of comparative negligence. We also find no error in the trial court’s exclusion of Exhibit 6, a redacted version of a workers compensation claim report. Therefore, we affirm as to appellants’ points on appeal.
*1198We reverse, however, and remand this case for a new trial on all issues of damages. The trial court apparently concluded that the jury failed to award appellee adequate damages. Thereupon, it sua sponte ordered an additur in the amount of $6,500, or in the alternative, a new trial on damages. Section 768.74, Florida Statutes (1987), permits a trial court “... upon proper motion, to review the amount of such award to determine if such amount is excessive or inadequate_” and to “... order a remittitur or additur as the case may be.” (emphasis added). We hold that the trial court erred when it granted an additur in the absence of a motion by appel-lee for such relief.
Accordingly, we affirm the verdict and judgment on liability in favor of appellee and reverse and remand this case for a new trial on damages.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
LETTS; DELL and FARMER, JJ., concur.